Citation Nr: 1211307	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-34 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been presented sufficient to reopen a claim of entitlement to service connection for mitral stenosis secondary to rheumatic fever and, if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, the Veteran presented testimony relevant to her appeal before the undersigned Veterans Law Judge at a hearing held at the Seattle RO.  A transcript of the hearing is associated with the record.  

The Board also received additional evidence from the Veteran at the Board hearing (i.e., social security records), which was accompanied by a waiver of her right to its initial consideration by the RO.  38 C.F.R. §§ 19.9, 20.1304(c).  However, the Veteran's social security records were already of record and had previously been considered by the RO.  Thus, the records submitted by the Veteran at the Board hearing were merely duplicative.  Nonetheless, the Board will consider the evidence in its evaluation of the issue on appeal.        


FINDINGS OF FACT

1.  In a March 1981 rating decision, the RO denied the Veteran's claim of service connection for mitral stenosis secondary to rheumatic fever, on the bases that the disability existed prior to service and was not shown to have been aggravated by the Veteran's short term of service.    

2.  Because the Veteran did not appeal the March 1981 RO rating decision, that decision is final.

3.  Evidence received subsequent to the March 1981 RO rating decision relates to an unestablished fact necessary to substantiate the claim.

4.  Clear and unmistakable evidence demonstrates that the Veteran's mitral stenosis preexisted her period of active duty and did not undergo a permanent worsening during active duty beyond the natural progression of the disease.   


CONCLUSIONS OF LAW

1.  The March 1981 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for mitral stenosis secondary to rheumatic fever, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.156, 3.159, 20.302, 20.1103 (2011).

3.  Upon review of the reopened claim, the Veteran's pre-existing mitral stenosis secondary to rheumatic fever was not aggravated by active service.  38 U.S.C.A. 
§§ 1111, 1131, 1153, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor her representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

As will be explained below, the Veteran was provided with proper notice by way of the May 2006 notice letter, which was sent prior to the initial denial of her claim.  

In the May 2006 notice letter, the Veteran was informed of the evidence needed to establish entitlement to the underlying claim of service connection for her claimed mitral stenosis secondary to rheumatic fever.  She was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on her behalf in support of her claim.  

In particular regard to Dingess notice requirements, the Veteran was informed, in the May 2006 notice letter, as to how VA determines the disability rating and effective date once service connection is established.

In regard to additional Kent notice requirements relevant to the Veteran's request to reopen, the Board notes that the Veteran was provided with the definition of new and material evidence applicable to the current claim in the May 2006 notice letter.  Specifically, the Veteran was advised that new and material evidence was evidence submitted to VA for the first time that pertains to the reason why the claim was previously denied and raises a reasonable possibility of substantiating the claim.  The Veteran was also adequately provided with the bases for the prior denial and a description of the evidence necessary to substantiate the elements required to establish service connection that were found insufficient in the prior denial in the May 2006 notice letter.

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, the September 2008 SOC, and the SSOCs dated in November 2009, September 2010, and May 2011, which collectively included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's statutory duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) are included in the record.  In addition, post-service treatment records adequately identified as relevant to the claim have been submitted or otherwise obtained, to the extent possible, and are associated with the claims folder.  There are no additional treatment records found in the Veteran's electronic file through Virtual VA.    

The RO also requested and secured records from the Social Security Administration (SSA) that were considered in the Veteran's award of disability benefits from that agency.  The Veteran herself has also submitted SSA records on compact disc, which are duplicative of the printed copies already included in the record.      

Furthermore, the Veteran was afforded with a medical examination in December 2010, as well as an independent medical opinion based on review of the claims folder in March 2011.  Collectively, the examination reports are deemed adequate for the purposes of this adjudication.  While the Veteran's representative stated at the Board hearing that the Veteran should be given the opportunity to have another independent medical evaluation of her heart (see hearing transcript, page 10), the representative has not identified any deficiency in the medical examination or medical opinion already provided in connection with the claim and none is otherwise shown.  A thorough examination was provided to the Veteran in December 2010 and the examination report includes a diagnosis of mitral stenosis.  Also, an independent medical reviewer has considered the Veteran's medical history as documented in the claims folder, to include the STRs, and rendered a medical opinion based on such review.  The reviewer provided sufficient rationale in support of her conclusion.  Moreover, the Veteran has had the opportunity to submit a medical opinion in support of her claim during the course of this appeal but has not done so.  For those reasons, the Board finds no need to obtain further medical examination or medical opinion in this case.   

Neither the Veteran nor her representative has made the RO or the Board aware of any other evidence relevant to her appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review. 

II.  New and material Evidence

The Veteran requests to reopen her claim of entitlement to service connection for mitral stenosis secondary to rheumatic fever.

As a preliminary matter, the Board notes that the Veteran's current claim involving mitral stenosis is grounded upon the same factual basis as her previous claim, which was previously denied by the RO in a March 1981 rating decision.  That decision is final.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim rather than an original claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In this case, the RO found new and material evidence sufficient to reopen the Veteran's claim.  However, in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

The Veteran filed her application to reopen her previously denied claim for mitral stenosis secondary to rheumatic fever in March 2006.   

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision- makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran originally filed a claim for a heart murmur in December 1980, approximately one month after separating from active service.  In the March 1981 rating decision, the RO denied the Veteran's claim for mitral stenosis (which was considered as part of her claim for heart murmur), on the bases that mitral stenosis existed prior to service and was not shown to have been aggravated during the Veteran's short term of service.  The RO reasoned that the Veteran's enlistment examination noted a history of rheumatic fever, and the Veteran had a recurring hemoptysis since September 1980 associated with exertion.  The RO noted that the Veteran showed all the classical signs of mitral stenosis on physical examination and was found unfit for enlistment and discharged from the service for mitral stenosis.  The Veteran received notification of that decision and her appellate rights, but did not appeal the decision.  Thus, the March 1981 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The pertinent evidence of record at the time of the March 1981 rating decision included the Veteran's STRs, a February 1981 statement from the Veteran on the VA Form 21-4138, a copy of DA Form 2496 (Disposition Form) submitted by the Veteran, and the Veteran's December 1980 claim, on the VA Form 21-526.

The pertinent evidence associated with the claims folder since the March 1981 denial of the claim consists of VA and private treatment records dated from August 2002 to February 2011, a copy of the records considered by SSA in awarding disability benefits to the Veteran, the December 2010 QTC medical examination report, the March 2011 independent medical opinion, the September 2011 Travel Board hearing transcript, and additional written statements submitted by the Veteran and her representative.    

The Board has reviewed the evidence associated with the claims folder since the March 1981 rating decision.  Upon review, the Board finds that there is new and material evidence sufficient to reopen the claim.  

Specifically, the Veteran told the undersigned at the Board hearing that she had experienced a continuity of symptomatology since service as a result of 
her claimed disability.  See hearing transcript, page 5.  Her statement is presumed credible for the limited purpose of reopening the Veteran's claim.  There are also several post-service treatment records showing treatment for heart-related problems now of record.  At the time of the March 1981 denial, only the Veteran's STRs were considered in arriving at the determination that her claimed disability was not aggravated by active service.   Upon consideration of the additional evidence provided, we find that new and material has been presented since the March 1981 denial.  

Accordingly, because the Board has determined that new and material evidence has been presented sufficient to reopen the Veteran's previously denied claim of service-connected compensation benefits for mitral stenosis, the appeal is granted to this extent.  In so finding, the Board notes that no new and material evidence pertinent to the current application to reopen was received prior to the expiration of the appeal period for the March 1981 decision and no relevant service department records have since been associated with the claims file such that the provisions of 38 C.F.R. § 3.156(b) or 38 C.F.R. § 3.156(c) would apply.  Furthermore, when the RO reopened the claim, all necessary development was accomplished, to include providing the Veteran with a medical examination and medical opinion.  Therefore, no additional development is needed before adjudicating the merits of the Veteran's claim. 

III.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).
 
In the present case, the evidentiary record clearly shows that the Veteran currently suffers from mitral stenosis.  As stated above, the Veteran underwent a medical examination in connection with her claim, and the December 2010 QTC examination report includes a diagnosis of mitral valve stenosis, along with cardiomegaly.  Also, the independent medical reviewer wrote in the March 2011 opinion that the Veteran had a current diagnosis of mitral valve stenosis, cardiomegaly, status post mitral valve replacement surgery, atrial fibrillation in remission.     

Thus, as the medical evidence establishes that the Veteran currently suffers from mitral stenosis, the Board will next consider the question of in-service incurrence, to include whether the presumption of soundness applies to the Veteran's claimed condition.

At the outset, the Board notes that the Veteran checked "Yes" when asked if she had ever had rheumatic fever on the November 1979 report of medical history.  In the portion of the report designated for physician summary and elaboration of all pertinent data, it is written that the Veteran had a history of rheumatic fever at the age of 4.  The Veteran also checked "Yes" when asked if she had ever had shortness of breath, pain or pressure in the chest, chronic cough, palpitation or pounding heart, and heart trouble.  However, the Veteran's heart and vascular system were clinically evaluated as normal at the November 1979 enlistment examination.   

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this case, a pre-existing heart disorder was not noted upon the Veteran's entrance to service.  At the time of the enlistment examination, no heart disorder was clinically diagnosed, and there are no clinical findings of mitral stenosis contemporaneous to service entry.  Therefore, the presumption of soundness applies to the Veteran's claimed condition.   

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

After careful consideration of the record, we find that it has been established by clear and unmistakable evidence that the Veteran's current heart disorder existed prior to active service for reasons explained below.  

As stated above, the Veteran acknowledged having a history of rheumatic fever at age 4, shortness of breath, pain or pressure in the chest, chronic cough, palpitation or pounding heart, and heart trouble on the November 1979 report of medical history.  The Veteran was competent to report her past diagnosis and treatment for rheumatic fever, as well as her experience of the observable symptomatology noted on the report.  Furthermore, as the Veteran had no reason to misreport her medical history at that time, her statements made prior to entrance into active service are deemed credible.  

In addition, the competent medical opinion evidence of record concludes that the Veteran's claimed disorder pre-existed service.  

A cardiology clinic note dated in October 1980 indicated that an echocardiogram revealed moderate mitral stenosis and x-ray and examination were compatible with mitral stenosis due to rheumatic heart disease.  In October 1980, the Entrance Physical Standards Board reviewed the Veteran's service treatment records and found that the Veteran had a diagnosis of mitral stenosis, classic, secondary to rheumatic fever, which existed prior to service.  The Board further recommended that the Veteran be separated from the service after determining that she was unfit for enlistment due to an organic disease of the heart - i.e., mitral stenosis, rheumatic in origin.  The Veteran concurred with the proceedings, as evidenced by her initialing such statement in the section entitled Action by Service Member.  It is notable that she was ultimately recommended for discharge/separation by the unit commander although she had requested that to be retained on active duty, and the discharge authority ordered that the Veteran be discharged/separated from the Army.      

Also, the independent medical reviewer who provided the March 2011 opinion concluded that the Veteran's stenosis existed prior to service based on her review of the claims folder.  In support of the conclusion, the reviewer explained that mitral stenosis is most commonly caused by rheumatic fever and consequent rheumatic disease.  She noted that the natural history of mitral stenosis secondary to rheumatic fever is an asymptomatic latent phase lasting up to 21 years following initial rheumatic fever.  She added that symptoms of mitral stenosis included heart failure, palpitations, chest pain, hemoptysis, thromboembolism and edema and once symptoms of mitral stenosis begin to develop, progression to severe disability takes up to 13 years.  In light of the Veteran's admission to having a history of rheumatic fever at age four prior to service, the reviewer concluded that the claimed disorder had an asymptomatic latent phase following the Veteran's initial episode of rheumatic fever at age 4, which lasted approximately 16 years before she developed symptoms, i.e., hemoptysis.

Furthermore, upon consideration of the independent reviewer's statement that the latency period for mitral stenosis lasts on average from 11 to 21 years following initial rheumatic fever and the fact that service records showing the Veteran demonstrated symptoms of mitral stenosis (i.e., hemoptysis) less than a month after entering active service, the Board notes that symptoms of chronic disease from date of enlistment or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  38 C.F.R. § 3.303(c).  

Thus, in consideration of the foregoing, the Board finds that there is clear and unmistakable evidence of pre-existing mitral stenosis of record.  This is undeniably established by not only the contemporaneous service medical records (based on diagnostic tests and examination of the Veteran), but also by the 2011 medical opinion as to the nature and course of heart disorders following rheumatic heart disease.  In light of this finding, the Board will next consider whether there is clear and unmistakable evidence to show that the Veteran's pre-existing mitral stenosis was not aggravated by service.

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271   (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including post-operative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. 3.306. 

The Board initially observes that there arguably appears to be an increase in severity of mitral stenosis shown in service.  Indeed, the Veteran's STRs show that she sought treatment on September 30, 1980, which was during her third week of basic training, with complaints of coughing up blood for a day and coughing for three days with abdominal pain for a week.  Ultimately, hemoptysis was assessed.  Subsequent records dated on October 7, 1980, from October 11, 1980 to October 13, 1980, and on October 16, 1980 document continued treatment for episodes of hemoptysis.  The Veteran was ultimately found unfit for enlistment due to mitral stenosis, rheumatic in origin, on October 30, 1980 and was discharged from service the following month.  While the Veteran had previously reported having some symptoms indicative of mitral stenosis, the symptomatology shown in service does suggest an increase in severity.  

Furthermore, the independent medical reviewer wrote in the March 2011 medical opinion that the Veteran was asymptomatic until her period of active military service at which time she began to develop symptoms, which certainly indicates a worsening condition.  

However, even accepting that there was an increase in symptomatology during service, the relevant question is whether that increase is due to the natural progress of the disease.  Again, resolution of this question includes consideration of medical facts and principles to determine whether the increase is due to the natural progress of the condition.  On this point, the independent medical reviewer was clear.  The pertinent medical principles are that the natural history of mitral stenosis secondary to rheumatic fever is an asymptomatic latent phase following the initial rheumatic fever, followed by symptoms such as heart failure, palpitations, chest pain, hemoptysis, thromboembolism and edema, with progression to severe disability  once symptoms of mitral stenosis begin to develop.  The medical facts of the Veteran's case precisely fit this scenario.  She was asymptomatic upon entry to service, with symptoms of mitral stenosis developing thereafter (in her case, hemoptysis, palpitations, and chest pain).  

In addition to the facts of the Veteran's case being consistent with the natural progression of rheumatic fever to mitral stenosis, the independent medical reviewer further found that the Veteran's currently diagnosed mitral valve stenosis, cardiomegaly, status post mitral valve replacement surgery, atrial fibrillation in remission followed the expected natural progression or history of rheumatic fever.  The reviewer further noted that there was no medical evidence showing aggravation or worsening of mitral stenosis secondary to rheumatic fever beyond the natural progression of the disease due to disease or injury in service.  The ultimate conclusion of the reviewer is unequivocal - i.e., there was no medical evidence showing that there was aggravation or worsening of mitral stenosis secondary to rheumatic fever beyond the natural progression of the disease due to injury in service.  She has provided sound rationale in support of the conclusion.  Thus, while not explicitly stated through use of such terminology, the essence of the reviewer's conclusion is that there is obvious and manifest evidence of record showing that the Veteran's claimed disorder was not aggravated by service.  

The reviewer has the requisite medical expertise to provide such an opinion and based her opinion on review of the claims folder.  She also provided adequate rationale for her conclusion, to include consideration of relevant medical principles.  There is further no competent medical opinion to the contrary of record.  For those reasons, the independent medical reviewer's opinion is afforded great probative value.   

Upon consideration of the competent and probative independent medical reviewer's opinion, the Board finds that there is clear and unmistakable evidence that the Veteran's mitral stenosis was not aggravated during service.  

In making the above determination, the Board has also considered the statements of the Veteran asserting that her mitral stenosis was aggravated by the rigors of basic training during military service.   While the Veteran is certainly competent to state that she experienced increased symptomatology in service, and her report is deemed credible particularly in light of documentation contemporaneous to service consistent with such report, the Veteran is a layperson and is not shown to have the requisite medical expertise necessary to render a competent medical opinion on whether the symptoms she experienced in service represented aggravation.  Moreover, as a specialist in internal medicine, the independent medical reviewer is clearly competent to render such an opinion, and that opinion is in the negative.  Consequently, the Veteran's statements are afforded no probative value with respect to the medical question of whether her mitral stenosis was aggravated by active service and are far outweighed by the March 2011 medical opinion. 

In consideration of the foregoing, the Board finds that the presumption of soundness has been rebutted by clear and unmistakable evidence.  Since there is clear and unmistakable evidence that the pre-existing mitral stenosis was not aggravated by service for the purpose of rebutting the presumption of soundness (38 U.S.C.A. 
§ 1111), it necessarily follows that such disorder was not, in fact, aggravated by service (38 U.S.C.A. § 1131). 

For the foregoing reasons, the Board finds that that the preponderance of the evidence weighs against the Veteran's claim of service connection for a mitral stenosis and, consequently, service connection is not warranted. 

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b) , the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Having presented new and material evidence, the Veteran's claim of entitlement to service connection for mitral stenosis secondary to rheumatic fever is reopened.

The reopened claim of entitlement to service connection for mitral stenosis secondary to rheumatic fever is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


